Title: From George Washington to Marinus Willett, 22 April 1783
From: Washington, George
To: Willett, Marinus


                        
                            Sir
                            Head Quarters 22d April 1783
                        
                        I have your favor of the 14th—Apprehending the same Delay, which you mention, in the Conveyance of the News
                            of Peace by Way of Quebec—I have written to B. Genl McLean, commandg at Niagara, giving him the Information as I had
                            received it from Sir Guy Carleton—This Letter was inclosed to your Care, more than a Week ago—I hope it has been received,
                            transmitted agreeable to my Desire—This Notice gives to the Western posts, altho not official,
                            yet will I hope, be received with some Attention, & serve to prevent the Mischiefs which we have been led to
                            apprehend from the late Disposition of the Indians.
                        Your Congratulations on the great Event of peace, I accept with much pleasure, & beg you to be
                            assured that I make you a Return of mine, with equal satisfaction.
                        Your request to go to N. York, I shall gladly indulge as soon as Matters are a little more settled than at
                            present—I am &c.
                    